MEMORANDUM2
Richard “Samuel Darling, an Arizona state prisoner, appeals pro se the judgment of the district court dismissing with prejudice his civil rights complaint pursuant to the screening provisions of the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915A.3 We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm for the reasons stated in the district court’s orders filed on December 19, 1998 and September 13,1999.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Defendants made no appearance before the district court or in this court.